 1
 2
 3
 4
 5
 6
 7
 8
 9                              UNITED STATES DISTRICT COURT
10                             CENTRAL DISTRICT OF CALIFORNIA
11   JOHN R. PHILP, MATTHEW D.                 CASE NO.: 5:18-cv-00419 CBM(Spx)
12   PHILP, MICHAEL J. PHILP, all              [Hon. Judge Consuelo B. Marshall]
     individuals,
13                                             ORDER FOR RULE 41(a) DISMISSAL
                                               OF PLAINTIFFS’ COMPLAINT, WITH
14               Plaintiffs,                   PREJUDICE [JS-6]
15   vs.
                                               Complaint Filed:           March 1, 2018
16   RELIANCE STANDARD LIFE
17   INSURANCE COMPANY; AHMC
     HEALTHCARE, INC.; AHMC
18   HEALTHCARE,INC. WELFARE
     BENEFIT PLAN,
19               Defendants.
20
21                                          ORDER

22         After having considered the stipulation of Counsel, THE COURT HEREBY

23   ORDERS that the instant case be dismissed, with prejudice.

24         IT IS SO ORDERED

25
26   DATED: January 31, 2019
27                                           HONORABLE CONSUELO B. MARSHALL
28                                           United States District Judge


      Case No.: 5:18-cv-00419 CBM(SPx)         1            ORDER FOR RULE 41(a) DISMISSAL OF
                                                       PLAINTIFFS’ COMPLAINT, WITH PREJUDICE
